Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 18-CF-103

                        ROYALE MCGLENN SR., APPELLANT,

                                          v.

                            UNITED STATES, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                                  (CF2-9825-17)

                      (Hon. Kimberley Knowles, Trial Judge)

(Argued April 30, 2019                                        Decided July 11, 2019)

      Paige Sharpe, with whom Mary Kennedy was on the brief, for appellant.

       Steven B. Snyder, Assistant United States Attorney, with whom Jessie K. Liu,
United States Attorney, and Elizabeth Trosman and Puja Bhatia, Assistant United
States Attorneys, were on the brief, for appellee.

      Before FISHER, THOMPSON, and MCLEESE, Associate Judges.

      MCLEESE, Associate Judge: Appellant Royale McGlenn Sr. appeals from his

convictions for firearms offenses, arguing that the trial court erroneously denied his

motion to suppress evidence. We affirm.
                                         2

                                         I.



      Viewed in the light most favorable to the trial court’s ruling, the evidence at

the suppression hearing was as follows. At approximately 10:45 pm on June 5, 2017,

Metropolitan Police Department officers Sherwin Charles and Angela Galli

responded to a report of an assault in progress. When Officer Charles arrived he saw

Mr. McGlenn standing outside in front of the location provided in the report. Mr.

McGlenn, who matched the description of the suspected assailant, was sweating, not

well-oriented, and confused. Officer Charles smelled alcohol or PCP coming from

Mr. McGlenn. Officer Charles directed Mr. McGlenn to stop, so that Officer Charles

could investigate the reported assault. Mr. McGlenn did not comply, so Officer

Charles grabbed Mr. McGlenn. Mr. McGlenn continued to resist, pulling out of his

shirt. In Officer Charles’s experience, intoxicated individuals tend to be aggressive

and noncompliant. For that reason, and given Mr. McGlenn’s resistance, Officer

Charles handcuffed Mr. McGlenn, to safely detain him while officers investigated

the assault. Mr. McGlenn resisted being handcuffed. Officer Charles also radioed

for an ambulance to come and assess Mr. McGlenn’s medical condition. It is

standard practice to call an ambulance to evaluate individuals who are suspected of

being high on PCP, because such individuals can suddenly become incredibly

aggressive and very strong, and often hurt themselves.
                                        3



      When Officer Galli arrived, she saw Officer Charles restraining Mr. McGlenn.

Officer Galli smelled PCP coming from Mr. McGlenn’s person. Mr. McGlenn

“appeared to be high on something” and was displaying disorientation and “broken

thought process.” Officer Galli interviewed Mr. McGlenn’s mother, who had called

the police. Mr. McGlenn’s mother explained that Mr. McGlenn had come into her

home and was yelling for his son, who was in bed. Mr. McGlenn’s mother

concluded that Mr. McGlenn had been smoking something, because he did not

usually act the way he was acting. Mr. McGlenn’s mother was so frightened that

she ran to a neighbor’s house and called the police. Mr. McGlenn’s mother

indicated, however, that no actual assault had occurred. Mr. McGlenn’s mother told

the police that she wanted Mr. McGlenn to be treated because he was under the

influence of something.



      Officer Galli informed Officer Charles of her conversation with Mr.

McGlenn’s mother. The officers decided not to arrest Mr. McGlenn for assault, but

they also decided not to release him until an ambulance came to evaluate him,

because he might be a threat to himself or others if he were released. The officers

decided to leave Mr. McGlenn in handcuffs until the ambulance arrived, to prevent

him from leaving or hurting himself or the officers. During the officers’ encounter
                                         4

with Mr. McGlenn, Mr. McGlenn was angry, irate, and upset; was yelling; fumbled

to remember information; slurred words; was at one point incoherent; seemed to be

“out of it”; and frequently repeated himself. Once he was handcuffed, however, Mr.

McGlenn did not act aggressively towards the officers or threaten them. Mr.

McGlenn also was able to answer a number of the officers’ questions. At one point,

Mr. McGlenn stated that he did not remember having seen his mother that evening.



      About ten minutes after the officers decided not to arrest Mr. McGlenn, and

while they were waiting for the ambulance to arrive, Mr. McGlenn told the officers

that he had a gun in his pants. Officer Charles then recovered a gun from Mr.

McGlenn’s pants. The officers arrested Mr. McGlenn for possessing the gun.

Before he was transported from the scene, Mr. McGlenn was evaluated by medical

personnel, who determined that he did not need to go to the hospital.



      The trial court credited the officers’ testimony, much of which was

corroborated by body-worn camera footage that had been admitted into evidence at

the suppression hearing. The trial court determined that even after the assault

investigation was over, the officers could lawfully continue to detain Mr. McGlenn

until an ambulance came, “for his safety and the safety of the community.”

Specifically, the trial court relied upon the facts that Mr. McGlenn (1) was sweating
                                           5

heavily and breathing hard; (2) appeared disoriented; (3) was non-compliant to the

point of pulling out of his shirt; (4) was at one point incoherent; (5) was slurring his

speech; (6) did not seem to understand what was going on, particularly at the

beginning of the encounter; (7) had behaved in a frightening and aggressive way in

his mother’s home; (8) appeared to be high on PCP; (9) stated that he did not

remember having seen his mother that evening; and (10) kept repeating himself.



                                          II.



      “When reviewing the denial of a motion to suppress, we defer to the trial

court’s findings of fact, but we determine questions of law de novo.” Tuckson v.

United States, 77 A.3d 357, 360 (D.C. 2013) (internal quotation marks omitted).

Applying this standard, we affirm. Specifically, Mr. McGlenn challenges the

officers’ continued detention of him even after it was clear that there was no basis

to charge him with assault. We hold that the officers had authority to continue to

detain Mr. McGlenn under the community-caretaking doctrine. (Although neither

the trial judge nor the United States specifically used the phrase “community

caretaking” in the trial court, Mr. McGlenn has not argued in this court that the

United States forfeited reliance upon the community-caretaking doctrine, and we

therefore have no occasion to address that question.)
                                          6



      Nearly fifty years ago, the Supreme Court noted that local police officers

frequently engage in “community caretaking functions, totally divorced from the

detection, investigation, or acquisition of evidence relating to the violation of a

criminal statute.” Cady v. Dombrowski, 413 U.S. 433, 441 (1973). Many other

courts have elaborated on that point. See, e.g., State v. McCormick, 494 S.W.3d 673,

683 (Tenn. 2016) (“Police officers wear many hats: criminal investigator, first aid

provider, social worker, crisis intervener, family counselor, youth mentor and

peacemaker, to name a few. They are charged with the duty to protect people, not

just from criminals, but also from accidents, natural perils and even self-inflicted

injuries.”) (internal quotation marks omitted); Ullom v. Miller, 705 S.E.2d 111, 120

(W. Va. 2010) (“[L]aw enforcement personnel are expected to engage in activities

and interact with citizens in a number of ways beyond the investigation of criminal

conduct. Such activities include a general safety and welfare role for police officers

in helping citizens who may be in peril or who may otherwise be in need of some

form of assistance.”); Williams v. State, 962 A.2d 210, 216-17 (Del. 2008) (“[L]ocal

police have multiple responsibilities, only one of which is the enforcement of

criminal law.    The modern police officer is a ‘jack-of-all-emergencies,’ with

complex and multiple tasks to perform in addition to identifying and apprehending

persons committing serious criminal offenses; by default or design he [or she] is also
                                          7

expected to aid individuals who are in danger of physical harm, assist those who

cannot care for themselves, and provide other services on an emergency basis.”)

(footnote, brackets, ellipsis, and internal quotation marks omitted); see also I

American Bar Association Standards for Criminal Justice Standard 1-1.1(b), at 1-

10 (2d ed. 1980) (“[T]he police should be recognized as having complex and

multiple tasks to perform in addition to identifying and apprehending persons

committing serious criminal offenses.         Such other police tasks include . . .

[providing] assistance to citizens in need of help such as the person who is mentally

ill, the chronic alcoholic, or the drug addict.”); id. Standard 1-2.2(f) cmt. at 1-42

(“Much of policing consists of providing care and assistance to those who cannot

care for themselves because of their age, their state of health, or the influences they

come under – the young and the old, the physically disabled, the mentally ill and

retarded, those intoxicated by alcohol, and those addicted to drugs.”).



      It is widely recognized that police officers’ community-caretaking

responsibilities can extend to those who appear to be intoxicated on alcohol or other

substances. See, e.g., Gallegos v. City of Colo. Springs, 114 F.3d 1024, 1029 n.4

(10th Cir. 1997) (brief detention of distraught pedestrian who smelled of alcohol and

was unsteady on his feet was valid exercise of officer’s community-caretaking

function); State v. Shiffermiller, 922 N.W.2d 763, 777 (Neb. 2019) (“[D]epending
                                          8

on the particular facts presented, the community caretaking exception may be

appropriate when a defendant is visibly intoxicated and presenting a danger to

himself and the general public.”); People v. Biagi, 68 N.E.3d 829, 840 (Ill. App. Ct.

2017) (“Community caretaking tasks include . . . helping inebriates find their way

home . . . .”) (internal quotation marks omitted); see generally 4 Wayne R. LaFave,

Search and Seizure § 9.2(b), at 384-87 (5th ed. 2012) (“[O]fficers do not violate the

Fourth Amendment . . . if they stop a pedestrian who . . . is possibly intoxicated so

as to constitute a hazard to himself and to others.”) (internal quotation marks

omitted).



      In the District of Columbia, the legislature has specifically addressed the

powers and responsibilities of police officers when they see intoxicated persons. It

is a criminal offense to be intoxicated so as to endanger the safety of oneself or

another. D.C. Code § 25-1001(c) (2012 Repl.). In the absence of such danger, a

person who is intoxicated in public is to be treated in accordance with D.C. Code

§ 24-604(a) (2012 Repl.), which directs the police to take or send the person home,

take or send the person to a public or private health facility, or take the person to a

detoxification center. D.C. Code § 25-1001(e) (2012 Repl.). The Metropolitan Police

Department’s General Orders reiterate that statutory requirement. General Order

PCA – 501.03, Part IV.A (Feb. 25, 2003).
                                            9



      In Cady, the Supreme Court relied on police officers’ community-caretaking

responsibilities to hold that it was reasonable for officers to conduct a warrantless

search of the car of an intoxicated police officer, to locate and secure the officer’s

service revolver. 413 U.S. at 434-48. Since Cady, many courts have had occasion

to consider whether police conduct was lawful under the community-caretaking

doctrine, and courts have taken a variety of approaches to the doctrine. Hawkins v.

United States, 113 A.3d 216, 220-21 (D.C. 2015). This court has adopted the

following test to determine whether community-caretaking conduct is reasonable

and lawful under the Fourth Amendment: the government must show

              1) by specific and articulable facts that the government’s
              conduct was totally divorced from the detection,
              investigation, or acquisition of evidence relating to the
              violation of a criminal statute; 2) the government’s
              conduct was reasonable considering the availability,
              feasibility, and effectiveness of alternatives to the officer’s
              action; 3) the officer’s action ended when the citizen or
              community was no longer in need of assistance; 4) the
              government’s interests outweigh the citizen’s interest in
              being free from minor government interference.

Id. at 222.



      Mr. McGlenn argues, however, that the test we adopted in Hawkins is

inapplicable, because the community-caretaking doctrine is limited to warrantless
                                         10

searches of vehicles and therefore does not apply to cases, such as the present case,

in which a person was seized. We disagree.



      Cady involved the warrantless search of a car that had already been seized on

other grounds, and the analysis in Cady as to whether the search at issue was lawful

turned in part on the principle that there is a lesser expectation of privacy in cars.
413 U.S. at 440-48.     Some courts therefore have interpreted the community-

caretaking doctrine to be narrowly limited to “cases involving automobile searches.”

United States v. Bute, 43 F.3d 531, 535 (10th Cir. 1994). Many courts, however,

have extended the community-caretaking doctrine more generally, to cases

involving seizures of cars, seizures of persons, and searches of homes. State v.

Smith, No. 20180101-CA, 2019 WL 1941460, at *3 (Utah Ct. App. May 2, 2019)

(“Our supreme court—like many other state courts—has applied the community

caretaking doctrine to justify the seizure of a vehicle to ensure the safety of the

occupants.”) (internal quotation marks omitted); Corrigan v. District of Columbia,

841 F.3d 1022, 1034 (D.C. Cir. 2016) (noting that some federal circuits have applied

community-caretaking doctrine to warrantless searches of homes); Vargas v. City of

Philadelphia, 783 F.3d 962, 972 (3d Cir. 2015) (“We agree that the community

caretaking doctrine can apply in situations when, as is arguably the case here, a
                                           11

person outside of a home has been seized for a non-investigatory purpose and to

protect that individual or the community at large.”) (citing cases).



      This case does not involve the application of the community-caretaking

doctrine to a warrantless search of a home.        Searches of the home can raise

distinctive issues under the Fourth Amendment. See, e.g., Collins v. Virginia, 138
S. Ct. 1663, 1670 (2018) (“At the [Fourth] Amendment’s very core stands the right

of a [person] to retreat into his [or her] own home and there be free from

unreasonable governmental intrusion.”) (internal quotation marks omitted). We

therefore express no view as to the applicability of the community-caretaking

doctrine to searches of a home. We do, however, join the many other courts to have

held that the community-caretaking doctrine is applicable to temporary seizures of

persons who are out in public. As we have already explained, the community-

caretaking responsibilities of the police are not limited to circumstances involving

searches of vehicles. To the contrary, those responsibilities are understood to run

more broadly to situations that may reasonably call for the temporary detention of a

person to protect that person or others.



      We do not minimize the significance of a temporary seizure of the person. As

the Supreme Court has noted, however, such seizures -- if appropriately limited --
                                           12

are “far more minimal intrusion[s]” than an arrest. Illinois v. Wardlow, 528 U.S.
119, 126 (2000). For that reason, such seizures, when directed at the investigation

of crime, are permissible without a warrant and based on articulable suspicion, a

level of suspicion that is less demanding than probable cause. Terry v. Ohio, 392
U.S. 1 (1968).



        For these reasons, we hold that the community-caretaking doctrine is

applicable to temporary seizures of persons. Saying that the doctrine is applicable

of course does not mean that the doctrine’s requirements have been met in a given

case. We therefore turn to the latter inquiry. As previously noted, in this jurisdiction

a community-caretaking seizure of a person will be lawful only if the government

shows

             1) by specific and articulable facts that the government’s
             conduct was totally divorced from the detection,
             investigation, or acquisition of evidence relating to the
             violation of a criminal statute; 2) the government’s
             conduct was reasonable considering the availability,
             feasibility, and effectiveness of alternatives to the officer’s
             action; 3) the officer’s action ended when the citizen or
             community was no longer in need of assistance; 4) the
             government’s interests outweigh the citizen’s interest in
             being free from minor government interference.

Hawkins, 113 A.3d at 222. The trial court did not apply these requirements, but Mr.

McGlenn has not objected on that basis in this court or requested a remand for the

trial court to apply the requirements in the first instance. Instead, Mr. McGlenn has
                                          13

argued only that the record and the trial court’s findings do not support a conclusion

that the requirements were met in this case. We disagree. Mr. McGlenn explicitly

concedes that the first requirement was met, and we accept that concession. We also

conclude that the remaining requirements were met in this case.



      First, we agree with the trial court that the officers’ decision to continue to

detain Mr. McGlenn while waiting for an ambulance was reasonable considering the

alternatives. Given the circumstances found by the trial court, supra at 4-5, the

officers reasonably feared that Mr. McGlenn might have been a danger to himself or

others if the officers had simply walked away. See also, e.g., Coates v. United States,

558 A.2d 1148, 1151 (D.C. 1989) (noting expert testimony that PCP users “may act

in a very violent and irrational way”). Keeping Mr. McGlenn under control until he

could be medically evaluated was a reasonable response. In fact, the officers could

have been subject to criticism or even civil liability had they simply released Mr.

McGlenn and Mr. McGlenn had then hurt himself or someone else. Cf., e.g., Meehan

v. Thompson, 763 F.3d 936, 944 (8th Cir. 2014) (“[P]olice officers must walk [a fine

line] in dealing with intoxicated individuals.           Police officers are often

constitutionally obligated to care for those individuals, and because alcohol can have

disparate effects on different people, police officers must be given some latitude in

evaluating whether an intoxicated individual can properly care for herself. Had
                                          14

[Officer] Thompson permitted Meehan to walk home or to Lund’s, he would have

risked exposing himself to exactly the same kind of civil liability that Meehan asserts

in this case.”).



       Mr. McGlenn argues that the officers had other less intrusive options,

including asking Mr. McGlenn to leave the area and stay elsewhere or having a

friend come pick Mr. McGlenn up. Each of those options seems problematic. The

first would have left Mr. McGlenn free to wander around unsupervised and without

having been medically evaluated.         The second might have provided some

supervision, but might not have been less intrusive depending on how long it would

have taken for a suitable friend to arrive. In any event, the availability of a less-

restrictive course of action does not necessarily render the chosen course of action

unreasonable. Hawkins, 113 A.3d at 222 (in context of community-caretaking

doctrine, “This court does not require the government to pursue the least restrictive

means of correcting the problem.”).



       Second, Mr. McGlenn’s detention under the community-caretaking doctrine

was limited to the time during which such detention was reasonably necessary. The

initial period of detention was to investigate the assault. Once the officers completed

that investigation, they detained Mr. McGlenn for approximately ten minutes to wait
                                         15

for an ambulance to come. Supra at 4. After Mr. McGlenn volunteered that he had

a gun, the detention thereafter was in connection with his arrest for possessing the

gun.



       Third, we conclude that the government’s interests in keeping the community

safe from Mr. McGlenn -- and in keeping Mr. McGlenn himself safe -- outweighed

Mr. McGlenn’s interest in being free from the ten-minute period of detention at

issue. In that regard, we note that a number of courts have upheld brief detentions

in comparable circumstances under the community-caretaking doctrine. See, e.g.,

United States v. Gilmore, 776 F.3d 765, 766-72 (10th Cir. 2015) (defendant was

walking unsteadily, was in dangerous area, and appeared to be intoxicated and

disoriented); Tinius v. Carroll Cty. Sheriff Dep’t, 321 F. Supp. 2d 1064, 1069, 1075-

76 (N.D. Iowa 2004) (defendant was walking along road, intoxicated and “out of it,”

and inappropriately dressed for weather; officer seized defendant and transported

him to hospital); Shiffermiller, 922 N.W.2d at 771, 777-78 (defendant was agitated

and appeared to be intoxicated, defendant’s car was nearby, and detention was while

officers were arranging to transport defendant to father’s home); People v. Queen,

859 N.E.2d 1077, 1084 (Ill. App. Ct. 2006) (defendant fell out of tree and, although

uninjured, appeared to be intoxicated); Commonwealth v. Waters, 456 S.E.2d 527,

530-31 (Va. Ct. App. 1995) (officer saw defendant swaying and walking unsteadily;
                                          16

assuming that defendant was seized during initial stages of encounter, seizure was

reasonable based on suspicion that defendant was intoxicated, ill, or in need of help).

Mr. McGlenn has not cited, and we have not found, any comparable case that has

held such a detention unlawful.



      Finally, Mr. McGlenn argues that upholding the seizure in this case will mean

that the police will be able to seize any person suspected of being intoxicated. We

do not agree. Our holding in this case is tied to the circumstances of this case and

comparable situations. Specifically, in this case the police had information that Mr.

McGlenn had been acting in a frightening manner, causing his mother to run to a

neighbor’s house, call the police, and tell the police that Mr. McGlenn needed

treatment; there was reason to believe that Mr. McGlenn was under the influence of

PCP, a drug known to cause sudden bursts of aggressive and violent behavior; Mr.

McGlenn physically resisted being detained during the initial investigation into the

possible assault; Mr. McGlenn was angry, irate, and upset; and Mr. McGlenn

showed signs of incoherence and disorientation. We express no view about cases

presenting weaker grounds for a community-caretaking seizure.



      For the foregoing reasons, the judgment of the Superior Court is
17

     Affirmed.